Title: To Thomas Jefferson from Martinus Van Marum, 31 July 1805
From: Van Marum, Martinus
To: Jefferson, Thomas


                  
                     Monsieur!
                     Harlem ceJuillet 1805.
                  
                  La Societé Batave des Sciences, desirant d’etre en relation avec les Sçavans des Etats unis de l’Amerique, et specialement avec la Societé Philosophique de Philadelphia, comme elle a fait voir deja en offrant à la Societé, en 1803, les Memoires qu’elle a publiés, vient de vous nommer Membre dans sa dernière Seance anniversaire, le 22 Juin, Se flattant que vous agreërez cette élection.   Vous recevrez, en consequence, ci joint vôtre Diplome et le programme de la Societé. J’ai l’honneur d’être avec la plus haute consideration 
                  Monsieur! Votre tres humble & obeiss. Serviteur
                  
                     M. V. Marum 
                     
                     Secretaire de la Societé
                  
                  
                     Harlem ceJuillet 1805
                     La Societé Batave des Sciences à Harlem a reçu, le 22 Juin 1805, en qualite de Membre, Thomas Jefferson, President des Etats unis de l’Amerique, et de la Societé Philosophique à Philadelphia, et lui en fait parvenir le present Diplome.
                  
                  
                     Teding Van Berk 
                        
                           hout 
                        , presidt.
                     M. V. Marum Secretaire
                  
               